Title: From George Washington to William Patterson, 22 June 1779
From: Washington, George
To: Patterson, William


        
          Sir,
          Head Quarters June 22d 1779
        
        I duly received your letter of the 29th of May, which hurry of business has prevented my acknowleging sooner.
        
        The present situation of affairs will only allow me time to request you will deliver the money you mention as remaining in your hands to the Pay Master General or his nearest deputy.
        I am much obliged to you for the intelligence you communicate and am Sir Your most Obedt humble servant.
      